MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                            FILED
this Memorandum Decision shall not be
regarded as precedent or cited before any                    Jan 11 2017, 6:01 am

court except for the purpose of establishing                      CLERK
                                                              Indiana Supreme Court
the defense of res judicata, collateral                          Court of Appeals
                                                                   and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Michael R. Fisher                                        Curtis T. Hill, Jr.
Marion County Public Defender Agency                     Attorney General of Indiana
Indianapolis, Indiana
                                                         Christina D. Pace
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

John Webb,                                               January 11, 2017
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         49A02-1603-CR-632
        v.                                               Appeal from the Marion Superior
                                                         Court
State of Indiana,                                        The Honorable Marc T.
Appellee-Plaintiff.                                      Rothenberg, Judge
                                                         Trial Court Cause No.
                                                         49G02-1307-MR-43402



Pyle, Judge.




Court of Appeals of Indiana | Memorandum Decision 49A02-1603-CR-632 | January 11, 2017   Page 1 of 7
                                       Statement of the Case
[1]   John Webb (“Webb”) appeals his conviction by jury of murder1 as well as the

      sentence imposed thereon. He argues that the evidence is insufficient to

      support his conviction because the State failed to prove his identity beyond a

      reasonable doubt and that his sixty-two (62) year sentence is inappropriate.

      Concluding that the evidence is sufficient and that his sentence is not

      inappropriate, we affirm.


[2]   We affirm.


                                                     Issues
                 1. Whether there is sufficient evidence to support Webb’s
                 murder conviction:

                 2. Whether Webb’s sentence is inappropriate.

                                                     Facts
[3]   The facts most favorable to the verdict reveal that on June 7, 2012, Webb gave

      Kathy Beilouny (“Beilouny”) a ride to the bank on his motor scooter. Beilouny

      cashed a check for $300.00 at approximately 12:20 p.m. Webb then drove

      Beilouny back to her house, where they smoked some crack cocaine.


[4]   At some point, Webb viciously attacked Beilouny with a knife. The attack

      started in the living room and continued into the kitchen. Webb stabbed




      1
          IND. CODE § 35-42-1-1.


      Court of Appeals of Indiana | Memorandum Decision 49A02-1603-CR-632 | January 11, 2017   Page 2 of 7
      Beilouny forty times in the face and neck. Her carotid artery and jugular vein

      were “completely injured” on the left side of her body, causing extensive blood

      loss. (Tr. 196). Beilouny also suffered blunt-force injuries to her head and face

      as well as extensive bruising. She had defensive wounds on her arms, hands,

      and fingers. Beilouny died as a result of the knife injuries to her neck.


[5]   Indianapolis Metropolitan Police Department (“IMPD”) police and crime

      scene specialists were dispatched to Beilouny’s house and found large amounts

      of blood in the kitchen and living room. They also noticed blood on the side

      door, porch stoop, and driveway. IMPD homicide detective Chris Craighill

      (“Detective Craighill”) knew that the “blood . . . exiting the residence . . .

      wasn’t [Beilouny’s].” (Tr. 69). Specifically, Detective Craighill explained that

      because Beilouny died in the kitchen, “anything past that is not going to be

      hers.” (Tr. 626).


[6]   DNA testing of blood samples found on Beilouny, in her house, and on her

      driveway identified Webb’s DNA. Specifically, Webb’s DNA was found on

      the: (1) living room wall; (2) dining room table; (3) t-shirt Beilouny was

      wearing at the time of her death; (4) windowpane; (5) back door frame; (6) back

      door; and (7) driveway pavement. A swab of blood taken from the porch step

      revealed a mixture of Beilouny’s and Webb’s DNA. Webb’s DNA was also

      found under Beilouny’s finger nails. Police officers did not find any cash in

      Beilouny’s house. After hearing the evidence, the jury convicted Webb of

      murder.



      Court of Appeals of Indiana | Memorandum Decision 49A02-1603-CR-632 | January 11, 2017   Page 3 of 7
[7]   Webb’s presentence investigation report revealed that he has a criminal history

      that spans twenty-five years and includes one misdemeanor conviction for false

      reporting and seven felony convictions, one for forgery and six for theft. He

      also has six probation revocations and three home detention revocations. At

      the sentencing hearing, the trial court stated as follows regarding the horrific

      nature of the offense:


              The scene of this crime was something out of a horror movie. It
              was violent. It was brutal. It was animalistic. It was – I mean, it
              was clear to me from that evidence that I viewed that Ms.
              Beilouny went through – her attack was more than simply a
              murder. It was a nightmarish ordeal that she went through.


      (Tr. 996). Following the sentencing hearing, the trial court sentenced Webb to

      sixty-two (62) years executed at the Department of Correction. Webb now

      appeals his conviction and sentence.


                                                  Decision
      1. Sufficiency of the Evidence


[8]   Webb first argues that there is insufficient evidence to support his conviction

      because the State failed to prove his identity beyond a reasonable doubt. Our

      standard of review for sufficiency of the evidence claims is well settled. We

      consider only the probative evidence and reasonable inferences supporting the

      verdict. Drane v. State, 867 N.E.2d 144, 146 (Ind. 2007). We do not reweigh

      the evidence or judge witness credibility. Id. We will affirm the conviction

      unless no reasonable fact finder could find the elements of the crime proven

      Court of Appeals of Indiana | Memorandum Decision 49A02-1603-CR-632 | January 11, 2017   Page 4 of 7
       beyond a reasonable doubt. Id. The evidence is sufficient if an inference may

       be reasonably drawn from it to support the verdict. Id. at 147.


[9]    Webb cites Brink v. State, 837 N.E.2d 192, 194 (Ind. Ct. App. 2005), trans.

       denied, in support of his argument that his “‘mere presence at the crime scene

       with the opportunity to commit the crime is not a sufficient basis on which to

       support a conviction.’” (Webb’s Br. 14). According to Webb, “the

       circumstantial evidence establishes no more than what Mr. Webb told to the

       police and testified to at trial: that he was with Kathy Beilouny and in her

       house shortly before she died.” (Webb’s Br. 14).


[10]   However, we agree with the State that “[a]mple evidence supported the jury’s

       conclusions that [Webb] was the individual who committed Beilouny’s

       murder.” (State’s Br. 11). Specifically, our review of the evidence reveals that

       Webb’s DNA was found throughout the bloody crime scene, including the

       living room and dining room as well as on the t-shirt that Beilouny was wearing

       at the time of her murder. Webb’s DNA was also found on the back door

       frame, the exterior back door, and on the driveway pavement. In addition,

       Webb’s DNA was found under Beilouny’s fingernails. This evidence is

       sufficient to establish Webb’s identity beyond a reasonable doubt and to support

       his murder conviction.


[11]   Webb’s argument that he left his blood throughout the house after he cut his

       hand and shook it while screaming, and his theory that Beilouny had his DNA

       under her fingernails because he was not wearing a shirt when she was holding


       Court of Appeals of Indiana | Memorandum Decision 49A02-1603-CR-632 | January 11, 2017   Page 5 of 7
       on to him on his motor scooter are nothing more than requests that we reweigh

       the evidence. This we will not do. See Drane, 867 N.E.2d at 146. There is

       sufficient evidence to support Webb’s conviction.


       2. Sentence


[12]   Webb also argues that his sixty-two year sentence is inappropriate. Indiana

       Appellate Rule 7(B) provides that we may revise a sentence authorized by

       statute if, after due consideration of the trial court’s decision, we find that the

       sentence is inappropriate in light of the nature of the offense and the character

       of the offender. The defendant bears the burden of persuading this Court that

       his sentence is inappropriate. Childress v. State, 848 N.E.2d 1073, 1080 (Ind.

       2006). Whether we regard a sentence as inappropriate turns on the “culpability

       of the defendant, the severity of the crime, the damage done to others, and

       myriad other factors that come to light in a given case.” Cardwell v. State, 895
N.E.2d 1219, 1224 (Ind. 2008).


[13]   When determining whether a sentence is inappropriate, we acknowledge that

       the advisory sentence is the starting point the Legislature has selected as an

       appropriate sentence for the crime committed. Childress, 848 N.E.2d at 1081.

       Here, Webb was convicted of murder. The sentencing range for murder is from

       forty-five (45) to sixty-five (65) years, with an advisory sentence of fifty-five (55)

       years. I.C. § 35-50-2-3. The trial court sentenced Webb to sixty-two (62) years,

       which is less than the maximum sentence.




       Court of Appeals of Indiana | Memorandum Decision 49A02-1603-CR-632 | January 11, 2017   Page 6 of 7
[14]   With regard to the nature of the offense, the trial court pointed out at the

       sentencing hearing that the crime scene was something akin to a horror movie.

       There were large amounts of blood throughout the house and a trail of blood

       out of the house and onto the driveway. The trial court further explained that

       from the evidence that it reviewed, it was evident that Beilouny suffered

       through a “nightmarish ordeal” during the violent and brutal attack, which

       resulted in her death. (Tr. 997).


[15]   With regard to his character, Webb has a criminal history that spans twenty-five

       years. He has seven prior felony convictions, including one for forgery and six

       for theft. He also has one prior misdemeanor conviction for false reporting. In

       addition, he has six probation revocations and three home detention

       revocations. Clearly, Webb’s former contacts with the law have not caused him

       to reform himself. See Jenkins v. State, 909 N.E.2d 1080, 1086 (Ind. Ct. App.

       2009), trans. denied. Based on the nature of the offense and his character, Webb

       has failed to persuade this Court that his sixty-two year sentence for murder is

       inappropriate.


[16]   Affirmed.


       Bradford, J., and Altice, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 49A02-1603-CR-632 | January 11, 2017   Page 7 of 7